                      Case 1:21-mj-00208-TMD Document 1 Filed 01/28/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                          ____ FILED ___ ENTERED

                                     UNITED STATES DISTRICT COURT                                         ____ LOGGED _____ RECEIVED

                                                               for the                                    12:08 pm, Jan 28 2021
                                                                                                          AT BALTIMORE
                                                     DistrictDistrict
                                                __________    of Maryland
                                                                      of __________                       CLERK, U.S. DISTRICT COURT
                                                                                                          DISTRICT OF MARYLAND
                  United States of America                        )                                                 crp
                                                                                                          BY ______________Deputy
                             v.                                   )
                                                                                     1:21-mj-208 TMD
                                                                  )      Case No.
                       BLAINE KLUGE                               )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 October 30, 2019              in the county of               Harford               in the
                       District of          Maryland          , the defendant(s) violated:

            Code Section                                                    Offense Description
26 U.S.C. § 5861(d)                           Possession of Unregistered Firearm




         This criminal complaint is based on these facts:
See affidavit.




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                  Timothy K. Moore, Special Agent, ATF
                                                                                              Printed name and title

6ZRUQWREHIRUHPHRYHUWKHWHOHSKRQHDQGVLJQHGE\PHSXUVXDQWWR)HG5&ULP3DQG G 


Date:
                                                                                                Judge’s signature

City and state:                      Baltimore, Maryland                      Thomas M. DiGirolamo, U.S. Magistrate Judge
                                                                                              Printed name and title
